 212317 NLRB No. 31DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The judge erroneously stated that Charging Party Gregory was firstemployed by the Respondent in April 1995 and became a full-time
employee with seniority dating from June 14, 1997. The correct
dates are April 1975 and June 14, 1977, respectively. Also, in the
last paragraph of sec. III of his decision, the judge inadvertently re-
ferred to the removal of Gregory from the steward position on April
3, 1993, rather than on April 13, 1993.2The judge inadvertently omitted the word ``not'' from the para-graph in the notice to employees that, as currently worded, begins
``WEWILL
remove officers or agents of this Union ....'' We shall
modify the notice to employees accordingly.3All dates are in 1993 unless otherwise indicated.4On March 2, Gregory was designated as steward because the pre-vious steward retired. Gregory was the only employee to express any
interest in the position.Local 375, International Brotherhood of Teamsters,AFL±CIO (Consolidated Freightways Corpora-
tion) and Roy W. Gregory. Case 3±CB±6298April 28, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn November 4, 1994, Administrative Law JudgeGeorge F. McInerny issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed cross-exceptions and a
supporting brief. The General Counsel filed an answer-
ing brief and an amended answering brief to the Re-
spondent's exceptions, and the Respondent filed a
reply brief to the General Counsel's answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2The judge found that the Respondent violated Sec-tion 8(b)(1)(A) of the Act by removing Charging Party
Gregory from his position as union steward in part be-
cause he had filed unfair labor practice charges with
the Board and threatened to file further charges if his
demands were not met. We agree with the judge's
finding of a violation, but for the following reasons.In December 1992, Gregory, as the assistant shopsteward, filed a number of grievances involving the ap-
plication of the overtime seniority provisions in the
contract on behalf of himself and a number of other
employees. The Respondent refused to process these
grievances, indicating that it believed that they had no
merit. On January 25, 1993,3Gregory filed twocharges with the Board, one against the Respondentand the other against Consolidated Freightways Cor-poration (the Employer).On April 13,4Gregory and another employee,Mueller, each prepared grievances concerning the same
overtime seniority issue that had been the subject of
the earlier grievances. The Respondent's vice presi-
dent, Campanella, and Business Agent Urbino told
Mueller that they would not accept the grievances.
Gregory then faxed the grievances to Campanella and
Urbino, with a message stating, inter alia, ``You will
accept these 2 grievance forms. You will present this
to the New York State Freight Grievances Commit-
tee.... If 
this is not handled properly we will haveno recourse but to go to the NLRB.''After receiving this fax on April 13, Campanellatold Gregory by telephone that he was removing him
as union steward. In a followup letter to Gregory also
dated April 13, Campanella stated ``you are unable to
conduct yourself as a responsible person as a Union
Steward. Local 375 does not need a representative thatfails or refuses to discuss matters pertaining to contract
violations.'' Campanella reiterated his belief that the
grievances were without merit, and accused Gregory of
having a ``movement of yourself to continue the push''
for the grievances. Stating that a steward's job was to
investigate alleged grievances and to contact the busi-
ness agent accordingly, and that Gregory could not put
his ``moral thoughts'' above the contract, Campanella
reiterated that he was removing Gregory as steward.In a letter dated April 13, the Acting Regional Di-rector for Region 3 dismissed Gregory's charges
against the Respondent, and determined that his
charges against the Employer should proceed through
the arbitration process.On April 13 or 14, employee Drennan askedCampanella why Gregory had been removed as stew-
ard, and Campanella told him that it was because of
the faxing of grievances, Gregory's failure to sit down
and discuss his grievances, and his dealings with the
Labor Board. The following day, Drennan asked
Urbino the same question, and Urbino gave much the
same answer, stating that it was because Gregory was
``unmanageable,'' he had faxed the grievances and
would not sit down and talk about them, and his deal-
ings with the Labor Board. Further, at a union meeting
on May 2, Drennan again asked why Gregory was re-
moved, and Campanella again stated that it was be-
cause of faxing grievances, not sitting down and dis-
cussing them, and his dealings with the Government.
Urbino then stated that Gregory was nothing but prob-
lems for the Respondent, making the treasury ``very
fragile with his dealings with the NLRB,'' and that
Campanella's time was too valuable to be wasted 213TEAMSTERS LOCAL 375 (CONSOLIDATED FREIGHTWAYS)5251 NLRB 1083 (1980), enfd. on other grounds 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRBv. Transportation Management Corp., 462 U.S. 393 (1983).6Toledo World Terminals, 289 NLRB 670, 674 (1988).7Ibid.8Delta Gas, 282 NLRB 1315, 1317 (1987); Roure Bertrand Du-pont, 271 NLRB 443 (1984).going to different hearings. Campanella then read atleast part of the Acting Regional Director's April 13
letter, and commented that this was costing the Local
money ``with lawyers and arbitration.''This case presents a dual-motive situation, and thusa Wright Line5analysis is appropriate.6We find thatthe General Counsel has established a prima facie case
that Gregory's removal was unlawful, given the cred-
ited testimony that the Respondent stated that one of
the reasons for removing him as steward was his deal-
ings with the Board.7Thus, the burden shifts to theRespondent to show that it would have taken the same
action even in the absence of the protected conduct.
The Respondent cannot carry this burden merely by
showing that it also had a legitimate reason for the ac-
tion, but must persuade by a preponderance of the evi-
dence that the same action would have taken place
even in the absence of the protected conduct.8We find that the Respondent has not shown by apreponderance of the evidence that it would have re-
moved Gregory as steward even in the absence of his
protected conduct. In this regard, we note that each
time the Respondent was asked why it removed Greg-
ory, his dealings with the Board was one of the three
reasons cited. Further, at the May 2 union meeting,
when asked why Gregory was removed, Urbino said
that Gregory was making the Local's treasury ``veryfragile with his dealings with the NLRB'' and that
Campanella's time was too valuable to be wasted
going to different hearings, and Campanella read part
of the Acting Regional Director's April 13 letter and
stated that this was costing the Local money ``with
lawyers and arbitration.'' Further, in Gregory's April
13 fax to the Respondent that precipitated Campan-
ella's decision to remove him, Gregory had not only
insisted that the grievances be accepted, but also
threatened to file further charges with the Board if his
demands were not met. Finally, although Campanella's
April 13 letter to Gregory did not cite his filing
charges with the Board as a reason for his removal, we
find that this letter alone does not show by a prepon-
derance of the evidence that the Respondent would
have removed Gregory in the absence of his protected
conduct. In this regard, we note that in all subsequent
discussions about its reasons for removing Gregory,
the Respondent included Gregory's filing charges with
the Board, and, indeed, even expanded on this factor
as a reason at the May 2 union meeting, noting its det-rimental effect on the Respondent with regard tomoney and time.Thus, we conclude that the Respondent has failed tocarry its burden under Wright Line of persuading by apreponderance of the evidence that it would have re-
moved Gregory from his position as steward even in
the absence of his protected conduct, and that the Re-
spondent therefore has violated Section 8(b)(1)(A) of
the Act by removing Gregory as steward.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local 375, International
Brotherhood of Teamsters, AFL±CIO, Buffalo, New
York, its officers, agents, and representatives, shall
take the action set forth in the Order as modified ex-
cept that the attached notice is substibuted for that ofthe administrative law judge.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.We hereby notify our members thatWEWILLNOT
remove officers or agents of thisUnion from their positions because they have filed
charges with the National Labor Relations Board.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
reinstate Roy W. Gregory to his positionas union steward on the afternoon shift at the Tona-
wanda Break-Bulk Terminal of Consolidated Freight-
ways Corporation.WEWILL
reinstate Roy W. Gregory for a period of23 months from the date on which he is reinstated. 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Another Teamsters Local, 449 handles over-the-road operationsfor CFC.2We are concerned here only with the break-bulk terminal, wherelarge loads are broken down into their constituent parts for further
movement.3This description is derived from my inferences drawn principallyfrom Campanella's testimony, and also my own experience with
these kinds of arrangements. The testimony of Roy W. Gregory, the
Charging Party, is not at all clear as to just what the situation was
when he filed certain grievances in late 1992 and early 1993.4The stewards and assistants were full-time employees.WEWILL
pay to Roy W. Gregory all union dues andassessments he has paid since April 13, 1993, with in-
terest thereon.LOCAL375, INTERNATIONALBROTHER-HOODOF
TEAMSTERS, AFL±CIORafael Aybar, Esq., for the General Counsel.Frank Campanella, president of the Union, of Buffalo, NewYork, for the Respondent.DECISIONGEORGEF. MCINERNY, Administrative Law Judge. Basedon a charge filed on April 23, 1993, by Roy W. Gregory,
an individual (Gregory), the Acting Regional Director for
Region 3 of the National Labor Relations Board (respec-
tively, the Regional Director and the Board) issued a com-
plaint on June 9, 1993, alleging that Local 375, International
Brotherhood of Teamsters (the Union or Respondent) had
violated the provisions of Section 8(b)(1)(A) of the National
Labor Relations Act (the Act) by removing Roy W. Gregory
from his position as shop steward at the Consolidated
Freightways Corporation terminal location in Tonawanda,
New York.The Union filed a timely answer to this complaint denyingthe commission of any unfair labor practices.Pursuant to notice contained in the complaint, as subse-quently amended, a hearing was held before me in Buffalo,
New York, on May 10, 1994, at which the Union was rep-
resented by its president, Frank Campanella, and at which
both the Union and the General Counsel had the opportunity
to present testimony and documentary evidence, to examine
and cross-examine witnesses, and to argue orally. After the
close of the hearing, both parties submitted briefs, which
have been carefully considered.Based on the entire record, including by observation of thewitnesses, and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONJurisdiction of the Board in this case rests on the statusas an employer of Consolidated Freightways Corporation
(CFC). The complaint alleges that CFC, a corporation, main-
tains an office and place of business in Tonawanda, New
York, the facility involved here, and is there engaged in the
interstate and intrastate transportation of freight. CFC annu-
ally derives more than $50,000 from the interstate transpor-
tation of freight from the State of New York directly to
points outside of the State. The complaint alleges, the answer
admits, and I find that CFC is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. LABORORGANIZATION
The complaint alleges, the answer admits, and I find thatthe Respondent Union is a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The factual circumstances which make up this case arosefrom a decision by the Company, CFC, in 1988, to reorga-
nize its terminal operations in the Buffalo, New York area.According to the longtime president of the RespondentUnion, Frank Campanella, the Company determined that sev-
eral of its Buffalo terminals would be spun off into smaller
subsidiary companies. Local 375, represented, and still rep-
resents, units of dock workers, who principally work at load-
ing and unloading freight, and yard employees, who move
trucks in and about the terminal yards, between terminals, on
some local deliveries.1Local 375 opposed the Company's spinoff proposals, Anappeal to the New York State Grievance Committee, com-
posed by union and management representatives, ruled that
the Company had the right to break up its operations, but
that the Union had the right to negotiate seniority issues.Pursuant to this decision, the Union and CFC worked outseniority provisions covering both the main ``break-bulk''
terminal, and the several satellite terminals2in an agreementdated February 8, 1988. At the break-bulk terminal in Tona-
wanda (the terminal), employees had traditionally served as
either dockmen or yardmen, following the traditional duties
performed by these classifications. Under the February 8
agreement, a new category of ``combination man'' was es-
tablished, permitting employees in that category to work ei-
ther on the docks or in the yard. Special courses in driver
training were given for dockmen to equip themselves for
driving duties.Employees in the preexisting categories were red-circled toretain their seniority either as dockmen or yardmen. New
hires would earn seniority in both categories. Thus, those
employed previously could exercise seniority in bidding on
shifts in their old category, or on overtime in that category.
This system was described by Frank Campanella as ``three-
line seniority.''3Roy Gregory was first employed by CFC in April 1995and became a full-time employee with seniority dating from
June 14, 1997. He worked as a dockman at the Tonawanda
break-bulk terminal, and remained at that terminal after the
1988 spinoff. As far as I can determine, Gregory took his
training and became a combination man, eligible to do dock
work or yard work. At the beginning of March 1992, he was
appointed assistant shop steward on the second (afternoon)
shift at the terminal. The steward at that time was Dick
Gross, who had a workers' compensation problem and had
only spotty attendance on the job.4Gregory's duties were toassist the steward and, in his frequent absences, to present
grievances, and generally to see that contractual requirements
were observed on the job. In his year as assistant steward,
Gregory testified that he processed 25 or 30 grievances for 215TEAMSTERS LOCAL 375 (CONSOLIDATED FREIGHTWAYS)5All dates henceforth are in 1993, unless otherwise specified.6Gregory testified at first that he did not remember the date ofthis call, but later recalled that it was some time after the January
6 letter.7Gregory testified that Campanella reached his daughter at homeand upset her. The daughter in turn called Gregory's girlfriend, who,
also upset, called him.8Campanella did say that Gregory ``hung up'' on him. This maybe true, but Gregory merely said that he was though talking and, as
was his habit, he hung up the telephone with no rudeness intended.other employees. In the middle of December 1992, he fileda number of grievances involving the application of overtime
seniority provisions on behalf of himself and a number of
combination men.The Union refused to process these grievances, but Greg-ory and the other employees filed more grievances later in
December. The theory behind these grievances was that in-
stead of a three-line seniority system, the 1988 agreement
called for a one-line system, whereby, if overtime was avail-
able, then all combination men could cross-bid and use their
accumulated seniority on any available overtime assignment,
whether their seniority was as a dockman or yardman and the
available overtime was for a driver, or the other way around.From this point on, the relationship between Gregory andCampanella became stuck in a confrontational mode. On De-
cember 21, 1992, without, apparently, talking the situation
over with Gregory, Campanella wrote to the individual griev-
ants and asked them to contact the Union's office to docu-
ment their positions on the issue. After this the grievance
would be presented to the New York State Freight Grievance
Committee (the Grievance Committee) for determination.
Apparently there was no response to this, other than more
grievances filed by employees. So Campanella wrote another
letter to the individual grievants, again asking them to docu-
ment their grievances by February 1, 1993,5so that theycould be presented to the Grievance Committee at their meet-
ing on February 26. Campanella asked that the grievants get
together with Gregory and that they schedule a meeting be-
tween the grievants and the Union's business agents to dis-
cuss the matter openly. Gregory responded to this by a tele-
phone call to Campanella6in which he stated that the griev-ants had selected him as their spokesman and that they want-
ed to have their grievances heard by the Joint Council, by-
passing the Local Union. According to Gregory, Campanella
said that the grievances had no merit, and that he ``denied
it.''Gregory's testimony was rambling, accusatory, and largelyempty of any coherent narrative. What is clear is that he
filed a series of grievances through December and January,
that Campanella refused to process them, and that on January
25 Gregory signed two charges (which were actually filed
with the Regional Office on February 3), one against the
Union, and one against Consolidated Freightways.While these cases would have been under investigation thesecond-shift steward, Dick Gross, retired. The steward's posi-
tion was posted, and Gregory advised the Union that he was
interested in the job. No one else expressed any interest, so,
in accordance with the Union's practice, Gregory, as the only
candidate, was designated as steward as of March 2, despite
the pendency of the Labor Board charges. The Company was
notified of this appointment, and was requested to dis-
continue deducting union dues from Gregory's pay. This was
done.On March 30, Gregory filed an amendment to the chargehe had filed against the Company early in February. Then,
on April 13, came the events which culminated in Gregory's
removal as steward. On that day Gregory prepared a griev-ance for himself because of not being given overtime workto which his seniority entitled him. Another employee, Mi-
chael Mueller, filed a similar grievance. According to Greg-
ory, Mueller had discussed the grievances with Campanella
and Sam Urbino, the Union's vice president and business
representative. They had told him that they would not accept
them. So Gregory faxed the grievances to the Union, to the
attention of Frank (Campanella) and Sam (Urbino). He did
this so that he ``would have the confirmation in (his) hand
before they knew what they were.''The fax was worded in preemptory terms:BrothersSam, Frank
You will accept these 2 grievance forms.
You will present this to the New York State FreightGrievances Committee.In accordance with Art. 42 Sec. 3 of the NMFA.
This is a seniority violation and cannot be settled be-tween us (the Union) and the employer.If this is not handled properly we will have to recoursebut to go to the NLRB and the IBT.Thanks for the help(s) Roy W. Gregory
2nd shift steward at CFAfter receiving the fax, Campanella called Gregory's homeand left word for Gregory to call him.7Gregory returned thecall that afternoon. The conversation was short and to the
point. Campanella told Gregory that he removed him as
union steward. Gregory replied that he ``had to go back to
work''Ð``I'm on the clock''Ð``they're paying me to work,
they're not paying me to talk on the phone. I try to do my
job the best I can.'' Campanella's reaction to these remarks
does not appear in the record, but the telephone call ended,
so far as can be determined, with Gregory's affirmation of
his personal work ethic.8Campanella followed up the telephone call with a letter,also dated April 13. In the letter, Campanella acknowledged
receipt of the two faxes on the same day, then stated:It is with regret that you are unable to conduct yourselfas a responsible person as a Union Steward. Local 375
does not need a representative that fails or refuses to
discuss matters pertaining to contract violations.Campanella went on to discuss the grievances, noting Greg-ory's ``demand that they be processed,'' and, pointing out
the lack of merit in the grievances, accused Gregory of con-
tinuing his ``push for a one-line seniority status which you
are seeking.''The letter then went on to remove Gregory as steward asof that day. As Campanella phrased it, Gregory's job as
steward was ``to investigate alleged grievances and contact
your business agent accordingly. You cannot put your moral
thoughts ahead of the labor agreement.'' 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On the same date, April 13, the Acting Regional Directorwrote to Gregory, dismissing his charges against the Union,
and determining that the charges against the Company should
proceed through the arbitration process, rather than through
the unfair labor practice route, through the Board. The letter
from the Acting Regional Director shows that his decision
was not appealed, and the case was marked as closed on
May 20, 1993.If this were all, then it would be clear that Gregory's re-moval as steward was the result of his persistence in pursu-
ing grievances based on a different understanding of the ex-
isting contract provisions than that held by the union leader-
ship. The situation came to a head with the demands set out
by Gregory in the April 13 faxes, and the impression
Campanella felt about the abrupt conclusion of his telephone
call with Gregory that day. In this regard, I note that the
original charges before the Board were filed at the beginning
of February, and, despite those charges, Gregory was pro-
moted from assistant steward to steward a month later, with
the full approval of the Union, and Frank Campanella. Under
these circumstances, the Union might well have been justi-
fied in removing an obstinate and disorderly subordinate
union officer.But this was not all. On the day of Gregory's removal assteward, or a day after, Donald P. Drennan, a fellow worker
and friend of Gregory's, testified that he called Campanella
on the telephone and asked why Gregory was removed.
Drennan said that Campanella told him that it was due to the
faxing of grievances, Gregory's failure to sit down and dis-
cuss his grievances, and his dealings with the Labor Board.On the next day, Drennan stated that he went to the unionhall and asked Vice President Sam Urbino the same question.
Urbino gave much the same answer, that Gregory was ``un-
manageable,'' that he had faxed the grievances and wouldn't
sit down and talk about them, and because of his dealings
with the Government, the NLRB.As noted above, Gregory filed the charge in this case onApril 23.Additional evidence of Campanella's intent in removingGregory was described by Drennan and Gregory in their tes-
timony concerning a union meeting on May 2. At that por-
tion of the meeting, assigned to new business, Drennan
raised his hand and again asked Campanella why Gregory
was removed. Campanella gave the same answers, faxing
grievances, not sitting down and discussing them, and his
dealings with the Government. Urbino then jumped up, ac-
cording to Drennan and Gregory, and took the microphone,
saying that Gregory was nothing but problems for the local,
making the treasury ``very fragile with his dealings with the
NLRB.'' Urbino added that Frank Campanella's time was
too valuable to be wasted going to different hearings. Ac-
cording to Gregory, whose testimony agreed with Drennan's
description of Urbino's and Campanella's remarks, Campan-
ella then read at least part of the Acting Regional Director's
April 13 letter, and pointed out that this was costing the
Local money ``with lawyers and arbitration.''Frank Campanella testified that he never talked on thetelephone with Drennan about Gregory's removal as steward,
nor did he talk to Drennan in person around April 13.
Campanella also denied that he mentioned the NLRB charges
at the May 2 union meeting as one reason why Gregory was
removed, but did admit that he read the April 13 letter fromthe Acting Regional Director to the membership at the meet-ing.Urbino admitted, after some prodding by the GeneralCounsel, that he had mentioned the NLRB charges at this
meeting with Drennan about April 14 and at the union meet-
ing on May 2.I think a preponderance of the evidence shows that bothUrbino and Campanella mentioned the Labor Board charges
as a reason for Gregory's removal in their conversations with
Drennan on April 13 and 14 and at the union meeting on
May 2. I credit the testimony of Urbino, Drennan, and Greg-
ory as to these statements, and I believe that Campanella,
while not actually lying, did forget that he had made those
statements. The logic of events here indicates that the first
set of charges caused the Union expenses both in money and
time. While these charges did not, apparently, figure in the
Union's decision not to oppose or thwart Gregory's appoint-
ment as steward on March 2, his threat to file more charges,
contained in his April 13 faxes, was one of the points which
led to his removal as steward on that date.Accordingly, I find that the removal of Gregory was basedin part, perhaps in large part, because of his use of Board
processes, and his threat to use those processes again if his
demands were not me in violations of Section 8(b)(1)(A) of
the Act. Operating Engineers Local 138 (Charles S. Skura),148 NLRB 679 (1964); Teamsters Local 79 (Carl SublerTrucking), 269 NLRB 1132 (1984); Amalgamated ClothingWorkers Local 424 (Mt. Union Mfg.), 193 NLRB 390(1971).There was some testimony received here to the effect thatGregory was denied internal due process under Local 375'sbylaws. However, the single allegation in the complaint is
that his removal from the steward position on April 3, 1993,
violated the law. I have found that allegation to have merit,
and I have found that the actions of the Union on April 13,
1993, violated Section 8(b)(1)(A) of the Act. The complaint
was not amended, and there was no motion to amend based
on events which came after April 13. Therefore, I do not find
it necessary to make findings based on an issue which is not
before me. In any case, if I were to find a want of due proc-
ess in the proceedings before the Union's executive board,
the remedy would be no different, and if I did not so find,
then the only effect might result in a tolling of the amounts
of money found owing to Gregory.THEREMEDYHaving found that Respondent Local 375 has violated Sec-tion 8(b)(1)(A) of the Act by removing Roy W. Gregory
from his position of steward in part because he filed charges
with the Board, I shall order it to cease and desist therefrom,
and to take the following affirmative action designed to ef-
fectuate the policies of the Act.Having removed Roy W. Gregory as steward unlawfullyand replaced him with another employee, I shall recommend
that the replacement be removed forthwith and that Gregory
replace that employee on the second shift at the Tonawanda
break-bulk Terminal. Since Gregory's term as steward was
for 2 years, and since he was removed only a little over 1
month after being appointed, I shall recommend that he shall
remain as steward for a period of 23 months from the date
of his reappointment. I shall recommend further that Gregory
be awarded a sum equivalent to the amount of union dues 217TEAMSTERS LOCAL 375 (CONSOLIDATED FREIGHTWAYS)9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and assessments he has paid since his removal as steward onApril 13, 1993, with interest thereon.CONCLUSIONSOF
LAW1. Consolidated Freightways Corporation is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Local 375, International Brotherhood of Teamsters is alabor organization within the meaning of Section 2(5) of the
Act.3. By removing Roy W. Gregory from his position asunion steward, in part because he filed charges with the Na-
tional Labor Relations Board, the Union has violated Section
8(b)(1)(A) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Local 375, International Brotherhood ofTeamsters, its officers, agents, and representatives, shall1. Cease and desist from
(a) Removing union stewards from their positions becausethey filed charges with the National Labor Relations Board.(b) In any like or related manner interfering with, restrain-ing, or coercing employees or union officers or agents in the
exercise of the rights guaranteed them by Section 7 of the
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Immediately reinstate Roy W. Gregory to his positionas union steward on the afternoon shift at the Company's
Tonawanda, New York break-bulk terminal, removing from
office any person currently holding that position.(b) Retain Roy W. Gregory in that position for a periodof 23 months from the date on which he is so reinstated.(c) Pay to Roy W. Gregory the amount he has paid theUnion as union dues and assessments, or which have been
deducted from his pay, since he was removed as union stew-
ard on April 13, 1993, together with interest thereon.(d) Post at its headquarters, 656 Englewood Avenue, Buf-falo, New York, copies of the attached notice marked ``Ap-
pendix.''10Copies of the notice, on forms provided by theRegional Director for Region 3, after being signed by the
Respondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including all
places where notices to members are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILL
remove officers or agents of this Union fromtheir positions because they have filed charges with the Na-
tional Labor Relations Board.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
reinstate Roy W. Gregory to his position asunion steward on the afternoon shift at the Tonawanda break-
bulk terminal of Consolidated Freightways Corporation.WEWILL
reinstate Roy W. Gregory for a period of 23months from the date on which he is reinstated.WEWILL
pay to Roy W. Gregory all union dues and as-sessments he has paid since April 13, 1993, with interest
thereon.LOCAL375, INTERNATIONALBROTHERHOODOFTEAMSTERS